UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-4816


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JUAN DIAZ-CEBALLOS,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00144-CCE-1)


Submitted: March 18, 2019                                         Decided: April 3, 2019


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, Greensboro, North Carolina, Mireille P.
Clough, Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Winston-Salem, North Carolina, for Appellant. Matthew G.T. Martin,
United States Attorney, Lisa B. Boggs, Assistant United States Attorney, Veronica L.
Edmisten, Special Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Juan Diaz-Ceballos pleaded guilty to illegal reentry, in violation of 18 U.S.C.

§ 1326(a), (b)(1) (2012). The district court sentenced Diaz-Ceballos to 11 months of

imprisonment and he now appeals. Finding no error, we affirm.

      On appeal, Diaz-Ceballos argues that the sentence is substantively unreasonable.

We review a sentence for reasonableness, applying an abuse of discretion standard.

Gall v. United States, 552 U.S. 38, 41 (2007); see also United States v. White, 810 F.3d
212, 229 (4th Cir. 2016).     In so doing, we examine the sentence for “significant

procedural error,” including “failing to calculate (or improperly calculating) the

Guidelines range, treating the Guidelines as mandatory, failing to consider the [18

U.S.C.] § 3553(a) [(2012)] factors, selecting a sentence based on clearly erroneous facts,

or failing to adequately explain the chosen sentence.” Gall, 552 U.S. at 51. We then

review the substantive reasonableness of the sentence. “Any sentence that is within or

below a properly calculated Guidelines range is presumptively reasonable.” White, 810
F.3d at 230 (internal quotation marks omitted).

      Here, Diaz-Ceballos has not challenged the district court’s calculation of the

Guidelines range, consideration of that range or the statutory factors, or explanation for

the sentence on appeal. With respect to the substantive reasonableness of the sentence,

we have reviewed the record and conclude that Diaz-Ceballos has failed to overcome the

presumption of reasonableness applied to his within-Guidelines sentence.




                                            2
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid in the decisional process.

                                                                              AFFIRMED




                                            3